                                                                              USDC SDNY
                                                                              DOCUMENT
                                                                              ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                  DOC #:
SOUTHERN DISTRICT OF NEW YORK                                                 DATE FILED: 5/13/2021
 ------------------------------------------------------------ X
 JULIO HERNANDEZ,                                             :
                                                              :
                                              Plaintiff,      :
                                                              :     20-CV-4415 (VEC)
                            -against-                         :
                                                              :           ORDER
 SHARP MANAGEMENT CORP.,                                      :
                                                              :
                                              Defendant. :
 ------------------------------------------------------------ X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on March 22, 2021, the parties informed the Court that they had reached a

settlement of this action, which involves claims brought under the Fair Labor Standards Act

(Dkt. 21);

        WHEREAS on March 24, 2021, the Court ordered the parties, to the extent they wish to

dismiss this action with prejudice, to file a joint letter motion no later than April 23, 2021,

requesting that the Court approve the settlement agreement (Dkt. 23);

        WHEREAS on April 23, 2021, the parties filed a joint letter requesting a two-week

extension to file the joint letter motion seeking the Court’s approval of the parties’ settlement

agreement (Dkt. 24);

        WHEREAS on April 26, 2021, the Court granted the parties’ request, extending the

deadline to file to May 7, 2021, and stated that, to the extent the parties had not filed by May 7,

2021, the Court would hold a conference on May 14, 2021 (Dkt. 25); and

        WHEREAS after emails from Chambers to counsel inquiring as to the status of their

required filings, as of the date of this Order, the parties still have not filed their joint letter motion

and settlement agreement;
       IT IS HEREBY ORDERED that the parties must appear for a conference before the

Court on May 18, 2021, at 4:00 p.m. The conference will be held in-person, in Courtroom

443, Thurgood Marshall U.S. Courthouse, 40 Foley Square, New York, NY. On account of the

parties’ failure to file a joint letter motion seeking approval of their settlement agreement, they

must be prepared to discuss setting a trial date in this action.

       IT IS FURTHER ORDERED that per the SDNY COVID-19 COURTHOUSE ENTRY

PROGRAM, any person who appears at any SDNY courthouse must complete a questionnaire

and have his or her temperature taken. Please see the instructions, attached. Completing the

questionnaire ahead of time will save time and effort upon entry. Only those individuals who

meet the entry requirements established by the questionnaire will be permitted entry. Please

contact chambers promptly if you or your client does not meet the requirements.

       IT IS FURTHER ORDERED that interested members of the public may dial-in using

(888) 363-4749 // Access code: 3121171# // Security code: 4415#. All of those accessing the

conference are reminded that recording or rebroadcasting of the proceeding is prohibited by law.



SO ORDERED.

Date: May 13, 2021                                _____________________ __________
                                                                        __
                                               _________________________________
      New York, NY                                   VALERIE CAPRON
                                                                CAPRONI  NI
                                                     United States District Judge




                                                   2
